Exhibit 10.21

October 12, 2011

Mr. Anthony C. Hooper

XXXXXXXXXXXX

XXXXXXXXXXXX

Dear Anthony:

On behalf of Amgen Inc. (Amgen or the Company), I am pleased to offer you the
position of Executive Vice President, Global Commercial Operations, Level 11,
reporting to Robert A. Bradway. This offer and the compensation listed are
subject to your appointment by our Board of Directors (the Board) and the
Compensation and Management Development Committee (the Compensation Committee)
providing final approval of the compensation listed in this letter.

Your salary will be paid bi-weekly in the amount of $36,538.46, with 26 pay
periods in one year, subject to federal and state and other applicable tax
deductions and withholdings.

You will be entitled to a sign-on bonus of $1,000,000 less federal and state tax
deductions and other applicable withholdings. This amount will be paid 30 days
after you report to Amgen for full time employment (your Start Date), subject to
your execution of the enclosed “Sign-On Bonus Agreement for New Hire Staff
Members,” and further subject to your being actively employed by Amgen on the
payment date. The sign-on bonus must be repaid by you in full if you voluntarily
resign your employment for any reason, or if Amgen terminates your employment
with Cause (as defined below), at any time prior to the two year anniversary of
your Start Date, as provided in the attached Sign-On Bonus Agreement for New
Hire Staff Members.

You will be granted as of the Effective Grant Date (as defined below)
time-vested restricted stock units (RSUs) valued at $2,475,000 (based on the
average daily closing price of Amgen common stock, $.0001 par value per share
(the Common Stock) for the 60 trading days immediately preceding the Effective
Grant Date. For these purposes, the Effective Grant Date shall be the day that
is two business days after the date of the release of Amgen’s 2011 third quarter
earnings and is expected to fall on October 27, 2011 provided you are actively
employed by Amgen on that date; in the event you are not actively employed by
Amgen on that date, the Effective Grant Date shall be a date that is as soon as
possible after your Start Date, as determined by an award committee, authorized
by the Board in accordance with Amgen’s equity awards policy. Upon each
applicable vesting date (which shall be on each of March 2, 2012; March 2,
2013; March 2, 2014 and March 2, 2015), you will receive a number of shares of
Common Stock equal to the number of RSUs that vest, less any shares that are
withheld to satisfy applicable taxes. This grant will vest as to whole shares at
a rate of 50% on March 2, 2012, and the remaining 50% in equal one-thirds
(1/3rd) on March 2, 2013, on March 2, 2014 and on March 2, 2015, contingent upon
your acceptance of the grant in accordance with Amgen’s grant acceptance policy
and your being actively employed by Amgen through each vesting date (except as
otherwise specified in the related RSU grant agreement). No fractional shares
may be awarded.

You will be granted on the Effective Grant Date three awards denominated in
performance units (PUs) with varying performance goals and performance
periods. The first PU award shall be valued at $1,925,000 (the First PU Award),
the second PU award shall be valued at $1,925,000 (the Second PU Award) and the
third PU award shall be valued at $1,925,000 (the Third PU Award). The number of
PUs granted shall be based on these values and the average daily closing price
of the Common Stock for the 60 trading days immediately preceding the Effective
Grant Date. The PUs shall be awarded pursuant to Amgen’s 2009 Performance Award
Program, with the specific terms and performance goals as approved by the
Compensation Committee (Performance Goals), and shall be contingent upon your
acceptance of the grant in accordance with Amgen’s grant acceptance policy and
your being actively employed by Amgen on the Effective Grant Date. The number of
PUs earned shall be determined by the extent to which Amgen achieves the
Performance Goals. In general, the Performance Goals shall be based on Amgen’s
total shareholder return (TSR) compared to the



--------------------------------------------------------------------------------

average TSR of the companies in a comparator group as designated by the
Compensation Committee for the specified performance period. The PUs earned
shall equal the PUs granted multiplied by the payout percentage (the Payout
Percentage), derived from the comparison of Amgen’s TSR and the average TSR of
the companies in the relevant comparator group for the relevant performance
period, and shall be between 0% and 150% of the PUs granted. The performance
period of the First PU Award shall commence on the Effective Grant Date and end
on December 31, 2012; the performance period of the Second PU Award shall
commence on the Effective Grant Date and end on December 31, 2013 and the
performance period of the Third PU Award shall commence on the Effective Grant
Date and end on December 31, 2014. All PUs shall be deemed earned as of the last
day of the performance period (Vesting Date) and, when the Compensation
Committee has certified the extent to which the Performance Goals have been
achieved and the corresponding number of PUs earned, shall be payable on or
prior to the March 15th immediately following the end of the performance period,
subject to certain exceptions for delayed payment as provided under Section 409A
of the Internal Revenue Code of 1986, as amended, and further subject to your
being actively employed with Amgen through each Vesting Date (except as
otherwise specified in the related PU grant agreement).

The RSUs, PUs and other equity awards will be subject to the terms and
conditions set forth in the applicable grant agreements.

Beginning in 2012, you will be eligible to receive stock options, RSUs and/or
PUs as part of Amgen’s Long-Term Incentive (LTI) program. Grants under the LTI
program are discretionary as approved by the Compensation Committee.

For the 2011 cash bonus, you will be eligible to participate in Amgen’s Global
Management Incentive Plan (the GMIP) pursuant to the terms of the GMIP. Your
annual target incentive opportunity will be 80% of your actual base salary
earned at Amgen during 2011. Your actual GMIP bonus may be more or less than
this target amount, and may vary based on Company performance and the
Compensation Committee’s assessment of your individual performance and
contribution. For the sake of clarity, your target bonus opportunity is based on
your actual salary for 2011 and thus it reflects a pro-ration based on the
number of days you work for Amgen in 2011. You must be actively employed through
the last regularly scheduled business day of a performance year to be eligible
for that year’s GMIP bonus.

Further, in 2012, at the earlier of ten business days after (i) the filing of
your current employer’s 2012 proxy statement or (ii) your provision of
satisfactory documentation of the 2011 annual cash bonus calculations your
current employer used for its Named Executive Officers (NEOs) and the amount
your current employer pays you as 2011 base salary, you shall be paid an amount
equal to any difference between the bonus you would have earned for 2011 at your
current employer using your annualized 2011 base salary paid by your current
employer multiplied by the bonus payout percentage based on actual financial and
operational performance against objective targets at your current employer as
used for its NEOs, multiplied by an individual performance factor of 1.35, less
any 2011 bonus amounts you are actually paid by your current employer and less
any 2011 bonus amounts paid by Amgen as a result of your participation in the
2011 GMIP. This payment is subject to your being actively employed with Amgen on
the date of payment.

In 2012, management will nominate you for inclusion in the Amgen Executive
Incentive Plan (the EIP). The EIP is the annual cash incentive plan in which
officers of the Company at your level typically participate, and inclusion is
determined and approved by the Compensation Committee during the first quarter
of each calendar year. Actual awards under our EIP are determined using
pre-established Company goals and results measured under our GMIP. Your annual
target incentive opportunity (80% of your base salary earnings during the plan
year) will not change as the result of your participation in the EIP.

You are also eligible to participate in the Amgen Nonqualified Deferred
Compensation Plan (the DCP) to voluntarily defer, on a pre-tax basis, a portion
of your annual earnings, including base salary and/or GMIP bonus. Shortly after
commencing your employment at Amgen, you will receive an enrollment e-mail
regarding the DCP plan for Amgen. A Q&A regarding the DCP is enclosed.

You will be eligible to participate in the Amgen Inc. Change in Control
Severance Plan as amended from time-to-time (the COC), as a Group I Participant
according to the terms of the COC. If, upon your termination, you are eligible
to receive severance benefits under the COC and you are also eligible to receive
severance benefits from another plan, agreement or policy, you will be paid the
greater of the amount from that plan, agreement or policy or the amount provided
in the COC, but not both amounts. A copy of the COC is enclosed as Attachment 2.

 

2



--------------------------------------------------------------------------------

If, within the first three years of your employment with Amgen, Amgen terminates
your employment without “Cause”, as defined below, you will be entitled to the
benefits described in this paragraph (the Termination Paragraph), provided that
you sign a general release of claims in the form furnished to you by Amgen as a
condition to receipt of such payments. The following are such benefits: (1) two
(2) times the sum of (i) your annual base salary then in effect and (ii) 80% of
your annual base salary then in effect paid in a lump sum as soon as
administratively practicable, but in no event later than March 15 of the year
following the year in which Amgen terminates your employment and (2) if you
elect continuation coverage under the Amgen group medical and dental plans for
yourself and your qualified beneficiaries under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (COBRA), Amgen will pay the cost of such coverage
until the earlier to occur of the following: (A) eighteen (18) months following
your termination of employment or (B) the date on which you are no longer
eligible for such COBRA coverage. Notwithstanding the previous sentence, with
regard to such COBRA continuation coverage, if the Company determines in its
sole discretion that it cannot provide the foregoing benefit without potentially
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), the Company shall in lieu thereof provide to you a
taxable monthly payment in an amount equal to the monthly COBRA premium that you
would be required to pay to continue your and your covered dependent’s group
insurance coverages in effect on the date of termination (which amount shall be
based on the premiums for the first month of COBRA coverage). Please note that
this Termination Paragraph does not alter the at-will nature of your employment
at Amgen. For purposes of this paragraph, Amgen shall include Amgen and any
Amgen’s subsidiary and affiliate companies (for the avoidance of doubt, a
transfer of employment to one of Amgen’s subsidiary or affiliate companies shall
not be deemed a termination of your employment without “Cause”).

As an executive at Amgen, you will be eligible for the following: first-class
air transportation while traveling on company business; an annual physical
examination; and, reimbursement for up to $15,000 (gross) per year for financial
counseling, tax preparation and related services.

You will also have the opportunity to participate in our comprehensive benefits
program, as in effect from time-to-time in accordance with the terms of Amgen’s
plans. Amgen’s excellent health care plan currently includes medical, dental and
vision coverage for you and your eligible dependents. Amgen currently pays the
major expense for these programs while staff members share through payroll
deductions. Please be advised that in order for you and your dependents to be
eligible for Amgen’s medical coverage you must:

 

  1. Report to work at Amgen or another location to which you are required to
travel and perform the regular duties of your employment.

 

  2. Contact the Amgen Benefits Center at 1-800-97AMGEN, to enroll within 31
days of your Start Date.

 

  3. Meet all other eligibility requirements under the plan.

You will be eligible to participate in the Amgen Retirement and Savings Plan,
which is a 401(k) plan that provides an opportunity for you to save a percentage
of your pay (based on Internal Revenue Service limits) on a tax-deferred basis.
Amgen will also contribute to your 401(k) account to help you save for your
future financial goals. These benefits, services and programs are summarized in
the enclosed brochure called “A Guide to Total Rewards at Amgen,” and may be
changed or discontinued by Amgen from time-to-time.

The Company will be performing a background check and will require you to take a
drug test. It is a condition of your employment that the Company receives
satisfactory results from both the background check and the drug test.

Enclosed and included as part of this offer (Attachment 1) is information
regarding Amgen’s Proprietary Information and Inventions Agreement, the
Immigration Reform & Control Act and a packet of materials entitled “Arbitration
of Disputes” which includes a Mutual Agreement to Arbitrate Claims. Provided
that the basis is not related to an actual violation of these or any other
agreement with Amgen, Amgen agrees to compensate you for Specified Forfeitures
and agrees to indemnify and hold you harmless against any Specified Claim, in
each case valued as of the Start Date. You agree that you shall submit a claim
to Amgen for any Specified Claims and Specified Forfeitures as soon as possible
upon notice of the triggering event(s). Such compensation and indemnification is
subject to your being actively employed with Amgen on the date of

 

3



--------------------------------------------------------------------------------

payment. Also enclosed and included, as part of this offer in Attachment 1, is
information regarding Amgen’s New Staff Member Letter and Certification. This
offer is contingent upon you truthfully and accurately completing the
Certification, and returning it to the Company before or on your first day of
employment.

This offer of employment is contingent upon your completing the items described
in Attachment 1 and upon your ability to perform for Amgen all of the duties of
your position without restriction from, or violation of, any enforceable
contractual obligations owed to any former employer or entity for whom you
worked or provided service(s).

Also enclosed and included, as part of this offer (Offer Letter Benefit
Summary), is information about the main points of the relocation assistance that
Amgen will provide to you to relocate to the “local area.” Please note that
relocation assistance is contingent upon your execution of the enclosed
“Relocation Agreement for New Hire Staff Members” and that relocation benefits
are limited to one benefits package per household. In addition, you are required
to reimburse Amgen for the gross amount of the cost of the relocation benefits
(according to the attached schedule) if you resign employment for any reason
within two years of your Start Date.

You will be contacted by a Relocation Counselor to initiate your relocation
benefits within 3 business days after receipt of your signed acceptance of this
offer and your signed New Hire Relocation Agreement.

For purposes of the Termination Paragraph, “Cause” means: (i) unfitness for
service, inattention to or neglect of duties, or incompetence; (ii) dishonesty;
(iii) disregard or violation of the policies or procedures of Amgen;
(iv) refusal or failure to follow lawful directions of the Company; (v) illegal,
unethical or immoral conduct; (vi) breach of the attached Amgen Proprietary
Information and Inventions Agreement; or (vii) any other reason set forth in
California Labor Code Section 2924, in all cases, as determined by Amgen, in its
sole and absolute discretion. For purposes hereof, “Specified Claim” means any
claim resulting from your work for Amgen for recoupment of previously earned or
vested compensation or benefits; provided that “earned compensation” does not
include any equity awards that were not vested as of the date of the termination
of your employment and were not subject to any right to acceleration upon such
termination. For purposes hereof, “Specified Forfeitures” means the cancellation
or forfeiture of any vested compensation or benefit due to your work for Amgen
or the denial of vesting of any compensation or benefit that would have vested
upon your termination but for your work for Amgen.

By signing this letter, you understand and agree that your employment with Amgen
is at-will. Therefore, your employment can terminate, with or without cause, and
with or without notice, at any time, at your option or Amgen’s option, and Amgen
can terminate or change all other terms and conditions of your employment, with
or without cause, and with or without notice, at any time. This at-will
relationship will remain in effect throughout your employment with either Amgen
Inc. or any of its subsidiaries or affiliates. This letter and its enclosures
constitute the entire agreement, arrangement and understanding between you and
Amgen on the nature and terms of your employment with Amgen, including, but not
limited to, the kind, character and existence of your proposed job duties, the
length of time your employment will last and the compensation you will receive.
This letter and its enclosures supersede any prior or contemporaneous agreement,
arrangement or understanding on this subject matter. By executing this letter as
provided below, you expressly acknowledge the termination of any such prior
agreement, arrangement or understanding, except as referenced in this letter
and/or its enclosures. Also, by your execution of this letter, you affirm that
no one has made any written or verbal statement that contradicts the provisions
of this letter or its enclosures. The at-will nature of your employment, as set
forth in this paragraph, can be modified only by a written agreement signed by
both Amgen’s Senior Vice President of Human Resources and you which expressly
alters it. This at-will relationship may not be modified by any oral or implied
agreement or by any Company policies, practices or patterns of conduct.

This offer letter shall be interpreted and administered in a manner such that
any amount or benefit payable hereunder shall be paid or provided in a manner
that is exempt from Section 409A of the Internal Revenue Code of 1986, as
amended (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof,
Section 409A). None of the amounts or benefits payable hereunder are intended to
constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Internal Review Code of 1986, as amended. However,
notwithstanding any other provision of this offer letter, if at any time

 

4



--------------------------------------------------------------------------------

Amgen determines that any amounts or benefits payable hereunder may be subject
to Section 409A, Amgen shall have the right in its sole discretion (without any
obligation to do so or to indemnify you or any other person for failure to do
so) to adopt such amendments to this offer letter, or take any other actions, as
Amgen determines are necessary or appropriate either for such amounts or
benefits to be exempt from the application of Section 409A or to comply with the
requirements of Section 409A.

The complete terms of the plans, programs and policies referenced to in this
letter are set forth in their respective documents, which are maintained by the
Company. The Company reserves the right to amend or terminate any of these
plans, programs or policies at any time, in its sole discretion. In the event of
any difference between this offer letter and the provisions of the respective
plan, program or policy document, the respective plan, program, or policy
document will govern.

You have made an excellent impression on the staff at Amgen. We are enthusiastic
about the contribution you can make, and we believe that Amgen can provide you
with attractive opportunities for personal achievement and growth. I look
forward to your favorable reply by October 13, 2011. If you accept our offer,
please sign and date the copy of the letter and return it in the enclosed
envelope to our Staffing Department along with the completed and signed
Proprietary Information and Inventions Agreement and the Mutual Agreement to
Arbitrate Claims. Please retain the original offer letter for your records. If
you have any questions regarding this offer, please contact Greg XXXXXXX at
(805) 447-XXXX.

Sincerely,

LOGO [g241420g97s99.jpg]

Robert A. Bradway

President and Chief Operating Officer

RAB:ett

Enclosures

 

/s/ Anthony C. Hooper                         10/14/2011

Signature of Acceptance                             Date 10/26/2011 Anticipated
Start Date

 

5



--------------------------------------------------------------------------------

ATTACHMENT 1

In order to accept our offer you will be required to:

 

  A) Complete, date and sign the enclosed Amgen Proprietary Information and
Inventions Agreement and return it with your signed offer letter.

 

  B) Sign and date the Amgen New Staff Member Letter and Certification and
return it with your signed offer letter.

 

  C) Date and sign the enclosed Mutual Agreement to Arbitrate Claims and return
it with your signed offer letter.

 

  D) You will be required to provide Amgen with proof of your identity and
eligibility for employment per requirements of the Immigration Reform and
Control Act of 1986 within 3 (three) days of hire. Information pertaining to
this Act and required proof are enclosed.

 

  E) Sign and date the Consumer Disclosure and Authorization Form (Disclosure
Regarding Background Check Investigation

 

6



--------------------------------------------------------------------------------

AMGEN NEW STAFF MEMBER LETTER AND CERTIFICATION

Welcome to Amgen (the “Company”). The Company has no need to learn and does not
want any proprietary, confidential or trade secret information that belongs to
any prior employers. Please review and comply with the following instructions
and policies, and execute the Certification below.

 

  •  

Carefully read the Company’s Proprietary Information and Inventions Agreement
(“PIIA”) that you have executed, and make sure that you understand your
obligations under the terms of the PIIA.

 

  •  

You may not bring any material to the Company from your prior employers in hard
copy, in electronic format or in any other form.

 

  •  

Prior to commencing any work for the Company, conduct a search of your personal
computer(s), email accounts, and any other electronic storage devices you
possess, as well as any files you maintain in hard copy, for information or
materials belonging to your prior employers. You are instructed to destroy,
delete or return any such information or materials belonging to your prior
employers, consistent with any obligations you have to the prior employers.

 

  •  

Do not disclose to or provide the Company with any customer lists you obtained
from or during your employment with your prior employers. When interacting with
doctors or other members of the healthcare industry with whom you may have had
contact in connection with any of your prior employment, clearly indicate to
such persons that you are an Amgen staff member, and focus on the Company’s
products rather than using or discussing information related to your prior
employment.

 

  •  

If you have any doubts regarding whether you may take, disclose, upload, access,
or use any information in your possession, you must err on the side of not
taking, disclosing, uploading, accessing or using the information.

 

  •  

Do not begin any work for the Company before your employment with your prior
employers has officially ended.

 

  •  

After commencing work for the Company, do not request that any employee of your
prior employers provide you with, or take any other steps to obtain, any
information of your prior employers.

 

  •  

Under no circumstances are you permitted to connect to a Company computer any
electronic storage device containing information relating to your prior
employers. Likewise, in performing work for the Company, you are not permitted
to use, disclose, access or upload any such information. If you discover that
any confidential, proprietary, or trade secret information of your prior
employers has been uploaded to any Company computer or email system(s),
immediately inform Human Resources.

 

  •  

The Company may monitor and/or conduct an audit of your use of Company computer
systems, and you should not have any expectation of privacy in data sent, stored
or received on any Company systems.

Disclose and identify below all agreements relating to your current or prior
employment that may affect your eligibility to become employed by and/or to
perform work for the Company, including non-competition agreement(s), agreements
relating to the solicitation of employees or customers, or other restrictive
agreements (collectively, “Restrictive Agreements”), regardless of whether you
believe these agreements are enforceable, or apply to your potential employment
with the Company, or have expired, and provide a copy to Human Resources. If
“none,” please so indicate. Do not leave blank.

 

7



--------------------------------------------------------------------------------

 

Name of Agreement

       

Employer

       

Date signed

PSU, Restricted Stock and

     

BMS

     

2007 - 2011

Annual Stock Option allocations

     

 

     

 

(Attach additional sheets, if necessary)            

 

  •  

If you are subject to an agreement not to solicit employees of your prior
employers, you should refrain from doing so. If you are contacted by a former
colleague about employment opportunities with the Company, you should refer such
inquiries/candidates to Amgen’s Staffing Department.

 

  •  

Do not use any email account (including Company email accounts), text messages,
Instant Messaging, or any other method of written communication to store or
discuss information relating to your prior employers or to recruit or solicit
employees of your former employers.

 

  •  

Immediately inform your Human Resources Business Partner if you are contacted by
any former employer regarding your work for Amgen and/or any non-competition
agreements, agreements that relate to the solicitation of employees or
customers, or any other restrictive agreements you entered into in connection
with any previous employment.

CERTIFICATION

I understand that the above list is only a summary and does not purport to
include all of my continuing obligations to the Company. By signing below I
certify that I have and will continue to comply with the above instructions and
policies.

I hereby agree that the Company may, at its sole option and discretion contact
my prior employer(s) to determine whether any Restrictive Agreements exist and,
if so, their applicable terms. I acknowledge that the Company may revoke its
offer or terminate my employment if it determines in its reasonable business
judgment that I have failed to disclose or am otherwise subject to an
enforceable Restrictive Agreement.

Nothing in this Letter and Certification is intended to alter, or shall have any
impact on, my status as an at-will employee of the Company. In addition to its
right to terminate my employment, the Company shall have the right to suspend me
from work without pay during its investigation into the existence and/or
enforceability of any restrictions on my ability to perform work for the
Company.

I agree:

 

/s/ Anthony C. Hooper

Signature of Staff Member

Anthony C. Hooper

Print Name of Staff Member

10/14/2011

Date

 

8



--------------------------------------------------------------------------------

AMGEN SIGN-ON BONUS AGREEMENT

FOR

NEW HIRE STAFF MEMBERS

I, Anthony C. Hooper, agree to accept my sign-on bonus payment (“Bonus”) from
Amgen on the following terms.

 

1. The amount of the Bonus is described in the offer letter (as may be amended)
provided separately to me.

 

2. The Bonus will generally be paid to me after thirty (30) days following the
date on which I report to Amgen for full time employment with Amgen. If I am not
still employed as of the date the Bonus is to be paid, the Bonus will not be
paid either in part or in full.

 

3. The Bonus is intended to facilitate my acceptance of employment with Amgen.
While the Bonus is provided by Amgen in its business interests as part of its
employee recruitment program, I acknowledge that the Bonus is not reimbursable
to me as a matter of law under California Labor Code section 2802 or any similar
statute.

 

4. Amgen is providing me with the Bonus with the expectation that I will not in
the short term resign my employment. I understand and acknowledge that the bonus
is being given for purposes of retention and conditioned upon my continued
service for at least two years of active employment following the start date of
my employment with Amgen. While, as an at-will employee, I am free to resign at
any time, I agree to reimburse Amgen for the gross amount of my Bonus if I
resign my employment for any reason within two years of the start date of my
employment. Amgen is also providing the Bonus with the expectation that there
will not occur a termination for Cause (as defined below). Thus, I agree to
reimburse Amgen for the gross amount of my Bonus if my employment is terminated
by Amgen for Cause within two years of the start date of my employment. I also
agree that in the event of such a resignation or termination for Cause, the
amount to be reimbursed shall be due in full and payable by me immediately in
cash (i.e., by check, wire transfer, or similar immediate payment) without
further notice or demand by Amgen, and that Amgen shall have the right to offset
against compensation then owing to me. Additionally, any Bonus monies that were
to be paid at an agreed upon future date but have not yet been paid are not
earned and are forfeited upon resignation or termination from the company.

For these purposes, “Cause” means (i) unfitness for service, inattention to or
neglect of duties, or incompetence; (ii) dishonesty; (iii) disregard or
violation of the policies or procedures of Amgen; (iv) refusal or failure to
follow lawful directions of the Company; (v) illegal, unethical or immoral
conduct; (vi) breach of the attached Amgen Proprietary Information and
Inventions Agreement; or (vii) any other reason set forth in California Labor
Code Section 2924, in all cases, as determined by Amgen, in its sole and
absolute discretion.

 

5. Generally, a new hire sign-on bonus is considered ordinary wage income to the
recipient. I understand that Amgen will report to appropriate federal and state
taxing authorities all income that Amgen considers to be subject to taxation and
will withhold appropriate taxes in accordance with federal and state
regulations. I understand that it is my obligation to declare all income and pay
all taxes owed on such income, if any.

 

6. In the event that I fail to reimburse Amgen for my Bonus as required by this
agreement and Amgen initiates proceedings to recover such Bonus, the prevailing
party in such a suit shall be awarded its reasonable costs and attorney’s fees.

 

7. I understand that this agreement shall be governed by the law of the State of
California.

 

8. Nothing in this agreement will be construed as an employment contract or to
guarantee me employment at Amgen for any fixed term. I understand that my
employment at Amgen is at will.

 

9. The provisions of this agreement are severable. If any part is found to be
unenforceable, all other provisions shall remain fully valid and enforceable.

 

I agree:       Amgen Inc:

/s/ Anthony C. Hooper

   

/s/ Amie Krause

Signature of Staff Member     Signature of Authorized Representative

Anthony C. Hooper

   

Senior Staffing Manager

Print Name of Staff Member     Title of Representative

10/14/2011

   

10/18/2011

Date     Date

 

9



--------------------------------------------------------------------------------

AMGEN RELOCATION AGREEMENT

FOR

NEW HIRE STAFF MEMBERS

I, Anthony C. Hooper, agree to accept certain relocation benefits from Amgen on
the following terms.

 

1. The relocation benefits to be provided to me are outlined in the Amgen
Relocation Policy that applies to staff members at my grade level.

 

2. I will obtain relocation benefits from Amgen by following the procedures
outlined in the Amgen Relocation Policy that applies to staff members at my
grade level.

 

3. I understand that I may obtain an estimate of my relocation costs from
Amgen/Amgen’s third-party relocation vendor and that the actual cost of my
relocation may be more or less than the estimate I am provided. I further
understand that I can obtain detailed information about the actual services and
costs being incurred during my relocation by contacting Amgen/Amgen’s
third-party relocation vendor.

 

4. The relocation benefits are to facilitate my move as a result of my decision
to accept an offer of employment with Amgen. I acknowledge that the cost of
these benefits is not required to be reimbursed to me as a matter of law under
California Labor Code section 2802 or any similar statute.

 

5. Amgen provides the relocation benefits with the expectation that I will not
in the short term resign my employment. I understand and acknowledge that the
relocation benefits are being given for purposes of retention and are
conditioned upon my continued service through 730 days of active employment from
the start date of my employment with Amgen. While, as an at-will employee, I am
free to resign at any time, I agree to reimburse Amgen for the gross amount of
the cost of the relocation benefits (according to the schedule below) if I
resign my employment for any reason within 730 days of the date I report to
Amgen for full time employment. Upon my resignation, the amount to be reimbursed
shall be immediately due and payable by me without further notice or demand, and
that Amgen shall have the right to offset against compensation then owing to me.
The schedule for reimbursement is as follows:

 

Days Since Start Date

   % of Gross Cost of Relocation Benefits to be
Reimbursed to Amgen  

0 to 365 days

     100 % 

366- 450 days

       75 % 

451 - 540 days

       50 % 

541 - 730 days

       25 % 

Over 730 days

         0 % 

 

6. I understand that Amgen will report to federal and state taxing agencies all
income that Amgen considers to be subject to taxation. I understand that it is
my obligation to declare all income and pay all taxes owed on such income, if
any.

 

7. In the event that I fail to make a reimbursement required by this agreement
and Amgen initiates proceedings to recover such reimbursement, the prevailing
party in such a suit shall be awarded its reasonable costs and attorney’s fees.

 

8. I understand that this agreement shall be governed by the law of the State of
California.

 

9. Nothing in this agreement will be construed as an employment contract or to
guarantee me employment at Amgen for any fixed term. I understand that my
employment at Amgen is at will. Nor does this agreement guarantee me
reimbursement of any particular relocation expenses. I understand that
reimbursement is governed by the Amgen Relocation Policy and that I must comply
with the procedures in that policy.

 

10. The provisions of this agreement are severable. If any part is found to be
unenforceable, all other provisions shall remain fully valid and enforceable.

 

I agree:       Amgen Inc:

/s/ Anthony C. Hooper

   

/s/ Amie Krause

Signature of Staff Member     Signature of Authorized Representative

Anthony C. Hooper

   

Senior Staffing Manager

Print Name of Staff Member     Title of Representative

10/14/2011

    10/18/2011

Date

    Date

 

10



--------------------------------------------------------------------------------

ATTACHMENT 2

AMGEN INC.

CHANGE OF CONTROL SEVERANCE PLAN

AMGEN INC., a Delaware corporation, has established this Change of Control
Severance Plan, as amended and restated, effective as of December 9, 2010, as
subsequently amended effective March 2, 2011 (the “Plan”) for the benefit of
certain key employees of Amgen Inc. and Covered Subsidiaries (as defined below).

The purposes of the Plan are as follows:

 

  (1) To reinforce and encourage the continued attention and dedication of
members of the Company’s management to their assigned duties without the
distraction arising from the possibility of a change of control of the Company;

 

  (2) To enable and encourage the Company’s management to focus their attention
on obtaining the best possible deal for the Company’s stockholders and to make
an independent evaluation of all possible transactions, without being influenced
by their personal concerns regarding the possible impact of various transactions
on the security of their jobs and benefits; and

 

  (3) To provide severance benefits to any Participant (as defined below) who
incurs a termination of employment under the circumstances described herein
within a certain period following a Change of Control (as defined below).

 

  1. Defined Terms. For purposes of the Plan, the following terms shall have the
meanings indicated below:

 

  (A) “Accountants” shall mean the Company’s independent registered public
accountants serving immediately prior to the Change of Control; provided,
however, that in the event that the Accountants are also serving as accountant
or auditor for the individual, entity or group effecting the Change of Control,
the Administration Committee shall appoint another nationally recognized public
accounting firm to make the calculations required hereunder (which accounting
firm shall then be referred to as the Accountants hereunder).

 

  (B) “Administration Committee” shall mean the committee which is responsible
for administering the Plan, as described in Section 3(A) hereof.

 

  (C) “Amgen Retirement Savings Plan” shall mean the Amgen Retirement and
Savings Plan, As Amended and Restated Effective January 1, 2010, or any
successor plan.

 

  (D) “Amgen Supplemental Retirement Plan” shall mean the Amgen Inc.
Supplemental Retirement Plan, Amended and Restated Effective January 1, 2009, or
any successor plan.

 

  (E) “Benefits Continuation Period” shall mean the earlier to occur of (i) the
expiration of a Participant’s eligibility for coverage under COBRA, and (ii) the
expiration of the eighteen (18) month period immediately following the
Participant’s Date of Termination.

 

  (F) “Benefits Multiple” shall mean (i) with respect to each Group I
Participant, two (2), (ii) with respect to each Group II Participant, two (2),
and (iii) with respect to each Group III Participant, one (1).

 

11



--------------------------------------------------------------------------------

  (G) “Board” shall mean the Board of Directors of the Company.

 

  (H) “Cash Severance Payment” shall mean a lump sum cash payment in an amount
equal to the product of (x) the Participant’s Benefits Multiple, and (y) the sum
of (i) the Participant’s annual base salary as in effect immediately prior to
the Date of Termination or, if higher, as in effect immediately prior to the
Change of Control, plus (ii) the Participant’s targeted annual bonus for the
year in which such Date of Termination occurs (determined as the product of the
Participant’s annual base salary and the Participant’s target annual bonus
percentage, each as in effect immediately prior to the Date of Termination or,
if higher, as in effect immediately prior to the Change of Control).

 

  (I) “Cause,” with respect to any Participant, shall mean (i) the Participant’s
conviction of a felony, or (ii) the engaging by the Participant in conduct that
constitutes willful gross neglect or willful gross misconduct in carrying out
the Participant’s duties, resulting, in either case, in material economic harm
to the Company, unless the Participant believed in good faith that such conduct
was in, or not contrary to, the best interests of the Company. For purposes of
clause (ii) above, no act, or failure to act, on the Participant’s part shall be
deemed “willful” unless done, or omitted to be done, by the Participant not in
good faith.

 

  (J) A “Change of Control” of the Company shall be deemed to have occurred at
any of the following times:

 

  (i) upon the acquisition (other than from the Company) by any person, entity
or “group,” within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act (excluding, for this purpose, the Company or its affiliates, or any employee
benefit plan of the Company or its affiliates which acquires beneficial
ownership of voting securities of the Company), of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of fifty percent
(50%) or more of either the then outstanding shares of Common Stock or the
combined voting power of the Company’s then outstanding voting securities
entitled to vote generally in the election of directors; or

 

  (ii) at the time individuals who, as of December 9, 2010, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board, provided, that any person becoming a director subsequent to
December 9, 2010, whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the directors of the
Company) shall be, for purposes of the Plan, considered as though such person
were a member of the Incumbent Board; or

 

  (iii) immediately prior to the consummation by the Company of a
reorganization, merger, consolidation, (in each case, with respect to which
persons who were the stockholders of the Company immediately prior to such
reorganization, merger or consolidation do not, immediately thereafter, own more
than fifty percent (50%) of the combined voting power entitled to vote generally
in the election of directors of the reorganized, merged or consolidated
company’s then outstanding voting securities) or a liquidation or dissolution of
the Company or the sale of all or substantially all of the assets of the
Company; or

 

  (iv) the occurrence of any other event which the Incumbent Board in its sole
discretion determines constitutes a Change of Control.

 

12



--------------------------------------------------------------------------------

  (K) “Change of Control Period” shall mean the period beginning on the date of
a Change of Control and ending on the second anniversary of such Change of
Control.

 

  (L) “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.

 

  (M) “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.

 

  (N) “Common Stock” shall mean the common stock of the Company, par value
$0.0001 per share.

 

  (O) “Company” shall mean Amgen Inc., a Delaware corporation, and, except in
determining under Section 1(J) hereof whether or not any Change of Control of
the Company has occurred, shall include any successor to its business and/or
assets. “Company” shall exclude any disregarded entity pursuant Treasury
Regulations section 301.7701-3, unless the Plan is amended to designate the
disregarded entity’s employees as Participants.

 

  (P) “Compensation Committee” shall mean the Compensation and Management
Development Committee of the Board.

 

  (Q) “Confidential Information” shall mean information disclosed to the
Participant or known by the Participant as a consequence of or through his or
her relationship with the Company, about the customers, employees, business
methods, public relations methods, organization, procedures or finances,
including, without limitation, information of or relating to customer lists, of
the Company and its affiliates.

 

  (R) “Covered Subsidiaries” shall mean those Subsidiaries of the Company which
are incorporated in any of the fifty states of the United States or the District
of Columbia, except as otherwise determined in writing by the Administration
Committee in its sole discretion and designated on Annex A attached hereto as
maintained by the Administration Committee.

 

  (S) “Date of Termination” shall mean with respect to any purported termination
of a Participant’s employment (other than by reason of the Participant’s death),
(i) if the Participant’s employment is terminated for Disability, the date upon
which a Notice of Termination is given, and (ii) if the Participant’s employment
is terminated for any other reason, whether voluntarily or involuntarily, the
date that the Participant’s employment terminates, as specified in the Notice of
Termination (which shall be within sixty (60) days from the date such Notice of
Termination is given).

 

  (T) “Disability” shall be determined in accordance with the Company’s
long-term disability plan as in effect immediately prior to a Change of Control.

 

  (U) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

 

13



--------------------------------------------------------------------------------

  (V) “Good Reason,” with respect to any Participant, shall mean the occurrence
(without the Participant’s express written consent) of any of the following
conditions, but only if (1) the Participant provides written notice to the
Company of the existence of the condition within thirty (30) days of the initial
existence of the condition; (2) the Company fails to remedy the condition within
the thirty (30)-day period following the Company’s receipt of the notice
delivered pursuant to clause (1); and (3) the Participant actually terminates
employment within thirty (30) days following the expiration of the thirty
(30)-day period described above in clause (2):

(i) any adverse and material diminution in the Participant’s authority, duties
or responsibilities as they existed immediately prior to the Change of Control
or as the same may be increased from time to time thereafter;

(ii) the Company’s material reduction of the Participant’s annual base salary as
in effect immediately prior to the Change of Control;

(iii) relocation of the Company’s offices at which the Participant is employed
immediately prior to the Change of Control which increases the Participant’s
daily commute by more than one-hundred (100) miles on a round trip basis; or

(iv) any other action or inaction by the Company that constitutes a material
breach of the agreement under which the Participant provides services.

A Participant’s right to terminate his or her employment for Good Reason shall
not be affected by the Participant’s incapacity due to physical or mental
illness.

 

  (W) “Group I Participants” shall mean those staff members of the Company, who
hold the title of senior vice president or equivalent and above, and any other
senior executive-level staff members of the Company and the Covered Subsidiaries
whom the Administration Committee has designated as Group I Participants, as
such group shall be constituted immediately prior to a Change of Control. At or
before the occurrence of a Change of Control, the Company shall notify the Group
I Participants in writing of their status as Participants in the Plan.

 

  (X) “Group II Participants” shall mean those management-level staff members of
the Company and the Covered Subsidiaries at Level 8 or equivalent and above and
who are not Group I Participants, as such group shall be constituted immediately
prior to a Change of Control. At or before the occurrence of a Change of
Control, the Company shall notify the Group II Participants in writing of their
status as Participants in the Plan.

 

  (Y) “Group III Participants” shall mean those management-level staff members
of the Company and the Covered Subsidiaries at Level 7 or equivalent, as such
group shall be constituted immediately prior to a Change of Control. At or
before the occurrence of a Change of Control, the Company shall notify the Group
III Participants in writing of their status as Participants in the Plan.

 

  (Z) “Notice of Termination” shall mean a notice which shall indicate the
specific termination provision in the Plan relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Participant’s employment under the provision so indicated.

 

  (AA) “Participants” shall mean, collectively, the Group I Participants, the
Group II Participants and the Group III Participants.

 

  (BB) “Proprietary Information Agreement” shall mean the Company’s form of
Proprietary Information and Inventions Agreement in the form in effect
immediately prior to a Change of Control.

 

  (CC) “Subsidiary” shall mean any entity (other than the Company), in an
unbroken chain of entities beginning with the Company if each of the entities
other than the last entity in the unbroken chain beneficially owns, at the time
of the determination, securities or interests representing more than fifty
percent (50%) of the total combined voting power of all classes of securities or
interests in one of the other entities in such chain.

 

14



--------------------------------------------------------------------------------

  2. Effective Date and Term of Plan. The Plan, as amended and restated, shall
be effective as of December 9, 2010 and shall continue in effect through
December 31, 2014; provided, however, that commencing on December 31, 2014 and
on each December 31 thereafter, the Plan shall automatically be extended for one
additional year by adding one year to the last day of the term as then in effect
unless, not later than November 30 of such year, the Company shall have given
notice to the Participants that the term of the Plan will not be extended;
provided, further, that if a Change of Control occurs during the original or any
extended term of the Plan, the term of the Plan shall continue in effect for a
period of not less than twenty-four (24) months beyond the month in which such
Change of Control occurred.

 

  3. Administration.

 

  (A) The Plan shall be interpreted, administered and operated by the
Compensation Committee, except that if the Compensation Committee determines
that a Change of Control is likely to occur, the Compensation Committee shall
appoint a person or group of persons who shall constitute the Administration
Committee after the occurrence of the Change of Control, which Administration
Committee shall have the power to interpret, administer and operate the Plan
after the occurrence of the Change of Control. The Administration Committee
shall have complete authority, in its sole discretion subject to the express
provisions of the Plan, to determine who shall be a Participant, to interpret
the Plan, to prescribe, amend and rescind rules and regulations relating to it,
and to make all other determinations necessary or advisable for the
administration of the Plan. The Administration Committee may delegate any of its
duties hereunder to such person or persons from time to time as it may
designate.

 

  (B) All expenses and liabilities which members of the Administration Committee
incur in connection with the administration of the Plan shall be borne by the
Company. The Administration Committee may employ attorneys, consultants,
accountants, appraisers, brokers, or other persons in connection with such
administration, and the Administration Committee, the Company and the Company’s
officers and directors shall be entitled to rely upon the advice, opinions or
valuations of any such persons. No member of the Compensation Committee, the
Administration Committee or the Board shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan, and
all members of the Compensation Committee, the Administration Committee and the
Board shall be fully protected by the Company in respect of any such action,
determination or interpretation.

 

  4. Benefits Provided.

 

  4.1 Termination After Change of Control. If a Participant’s employment is
terminated during a Change of Control Period (a) by the Company other than for
Cause or Disability, or (b) by the Participant for Good Reason, the Company
shall pay the Participant the amounts, and provide the Participant with the
benefits, described in this Section 4.1.

 

  (A) Cash Severance Payment. In lieu of any further salary payments to the
Participant for periods subsequent to the Date of Termination and in lieu of any
severance benefit otherwise payable to the Participant (other than accrued
vacation and similar benefits otherwise payable upon termination of employment
pursuant to Company policies and programs), the Company shall pay to the
Participant the Cash Severance Payment.

 

  (B)

Benefits. Subject to subsection (B) of Section 11.6 hereof, if, as a result of
the Participant’s termination of employment, the Participant becomes entitled
to, and timely

 

15



--------------------------------------------------------------------------------

  elects to continue, health care (including any applicable vision benefits)
and/or dental coverage under COBRA, the Company shall provide the Participant
and his or her dependents with Company-paid group health and dental insurance
continuation coverage under COBRA during the Benefits Continuation Period.

 

  (C) The Company shall pay to the Participant any earned but unpaid portion of
the Participant’s base salary as of the Date of Termination at the rate in
effect at the time Notice of Termination is given, plus all other amounts to
which the Participant is entitled under any compensation plan or practice of the
Company at the time such payments are due.

 

  (D) The Participant shall be fully vested in his or her accrued benefits under
the Amgen Retirement Savings Plan and the Amgen Supplemental Retirement Plan, as
applicable. The Company shall provide the Participant with either, in the
Company’s sole discretion, a lump-sum cash payment or a contribution to the
Amgen Supplemental Retirement Plan, in an amount equal to the sum of (1) the
product of $2,500 and the Benefits Multiple and (2) the product of (x) 0.10,
(y) the sum of (i) the Participant’s annual base salary as in effect immediately
prior to the Date of Termination or, if higher, as in effect immediately prior
to the Change of Control, plus (ii) the Participant’s targeted annual bonus for
the year in which such Date of Termination occurs (determined as the product of
the Participant’s annual base salary and the Participant’s target annual bonus
percentage, each as in effect immediately prior to the Date of Termination or,
if higher, as in effect immediately prior to the Change of Control) and (z) the
Benefits Multiple. Subject to subsection (B) of Section 11.6 hereof, payment
under this Section 4.1(D) will be made within 45 days (or as soon thereafter as
is administratively practicable) after the Date of Termination, but in no event
more than two and one-half months after the end of the calendar year in which
the Date of Termination occurs.

 

  (E) In any situation where under applicable law the Company has the power to
indemnify (or advance expenses to) the Participant in respect of any judgments,
fines, settlements, loss, cost or expense (including attorneys’ fees) of any
nature related to or arising out of the Participant’s activities as an agent,
employee, officer or director of the Company or in any other capacity on behalf
of or at the request of the Company, the Company shall promptly on written
request, indemnify (and advance expenses to) the Participant to the fullest
extent permitted by applicable law. Such agreement by the Company shall not be
deemed to impair any other obligation of the Company respecting the
Participant’s indemnification otherwise arising out of this or any other
agreement or promise of the Company or under any statute.

 

  (F) For the four (4) year period immediately following the Date of
Termination, the Company shall furnish each Participant who was a director
and/or officer of the Company at any time prior to the Date of Termination with
directors’ and/or officers’ liability insurance, as applicable, insuring the
Participant against insurable events which occur or have occurred while the
Participant was a director or officer of the Company, such insurance to have
policy limits aggregating not less than the amount in effect immediately prior
to the Change of Control, and otherwise to be in substantially the same form and
to contain substantially the same terms, conditions and exceptions as the
liability insurance policies provided for officers and directors of the Company
in force from time to time, provided, however, that if the aggregate annual
premiums for such insurance at any time during such period exceed one hundred
and fifty percent (150%) of the per annum rate of premium currently paid by the
Company for such insurance, then the Company shall provide the maximum coverage
that will then be available at an annual premium equal to one hundred and fifty
percent (150%) of such rate.

 

16



--------------------------------------------------------------------------------

4.2

 

  (A) All calculations required to be made under Section 4.1 hereof, including
the amount of the Cash Severance Payment and the assumptions to be utilized in
arriving at such calculations shall be made by the Accountants. The Accountants
shall provide the Participant and the Company with detailed supporting
calculations with respect to such calculations at least fifteen (15) business
days prior to the date of the Change of Control (or as soon as practicable in
the event that the Accountants have less than fifteen (15) business days advance
notice of the potential occurrence of the Change of Control) with respect to the
impact of any payment which will be made to the Participant before, at or
immediately after the Change of Control and from time to time thereafter to the
extent that the Participant may become entitled to receive any additional
payments or benefits which would affect the amount of any “excess parachute
payments” within the meaning of Section 280G(b)(1) of the Code payable to the
Participant in order that the Participant may determine whether it is in the
best interest of the Participant to waive the receipt of any or all amounts
which may constitute “excess parachute payments.” Any calculation by the
Accountants shall be binding upon the Company and the Participant. All fees and
expenses of the Accountants under this Section 4.2 shall be borne solely by the
Company.

 

  (B) Notwithstanding any other provision of this Plan, in the event that any
payment or benefit received or to be received by the Participant, including any
payment or benefit received in connection with a termination of the
Participant’s employment, whether pursuant to the terms of this Plan or any
other plan, arrangement or agreement, (all such payments and benefits, including
the payments and benefits under Section 4 hereof, being hereinafter referred to
as the “Total Payments”) would be subject (in whole or part), to the excise tax
imposed under Section 4999 of the Code (the “Excise Tax”), then, after taking
into account any reduction in the Total Payments provided by reason of
Section 280G of the Code in such other plan, arrangement or agreement, the
payments under this Plan shall be reduced in the order specified below, to the
extent necessary so that no portion of the Total Payments is subject to the
Excise Tax but only if (i) the net amount of such Total Payments, as so reduced
(and after subtracting the net amount of federal, state and local income taxes
on such reduced Total Payments and after taking into account the phase out of
itemized deductions and personal exemptions attributable to such reduced Total
Payments) is greater than or equal to (ii) the net amount of such Total Payments
without such reduction (but after subtracting the net amount of federal, state
and local income taxes on such Total Payments and the amount of Excise Tax to
which the Participant would be subject in respect of such unreduced Total
Payments and after taking into account the phase out of itemized deductions and
personal exemptions attributable to such unreduced Total Payments). The payments
and benefits under this Plan shall be reduced in the following order:
(A) reduction of any cash severance payments otherwise payable to the
Participant that are exempt from Section 409A of the Code; (B) reduction of any
other cash payments or benefits otherwise payable to the Participant that are
exempt from Section 409A of the Code, but excluding any payments attributable to
any acceleration of vesting or payments with respect to any equity award that
are exempt from Section 409A of the Code; (C) reduction of any other payments or
benefits otherwise payable to the Participant on a pro-rata basis or such other
manner that complies with Section 409A of the Code, but excluding any payments
attributable to any acceleration of vesting and payments with respect to any
equity award that are exempt from Section 409A of the Code; and (D) reduction of
any payments attributable to any acceleration of vesting or payments with
respect to any equity award that are exempt from Section 409A of the Code, in
each case beginning with payments that would otherwise be made last in time.

 

  (C)

For purposes of determining whether and the extent to which the Total Payments
will be subject to the Excise Tax, (i) no portion of the Total Payments the
receipt or enjoyment of which the Executive shall have waived at such time and
in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code shall be taken into account; (ii) no portion of the
Total Payments shall be taken into account which, in

 

17



--------------------------------------------------------------------------------

  the written opinion of the Accountants, does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code (including by
reason of Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax,
no portion of such Total Payments shall be taken into account which, in the
opinion of the Accountants, constitutes reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in
excess of the Base Amount (as defined in Section 280G(b)(3) of the Code)
allocable to such reasonable compensation; and (iii) the value of any non-cash
benefit or any deferred payment or benefit included in the Total Payments shall
be determined by the Accountants in accordance with the principles of Sections
280G(d)(3) and (4) of the Code.

 

  4.3 Subject to subsection (B) of Section 11.6 hereof, the cash payments
provided in subsections (A), (C) and (D) of Section 4.1 hereof shall be made by
the fifth (5th) day following the receipt by the Participant of the Accountants’
calculation, but in no event later than March 15 of the calendar year following
the calendar year in which the Participant’s employment is terminated. As a
result of uncertainty in the application of Section 280G and Section 4999 of the
Code at the time of the initial calculation by the Accountants hereunder, it is
possible that the Cash Severance Payment made by the Company will have been less
than the Company should have paid pursuant to Section 4.1(A) hereof, as the case
may be (the amount of any such deficiency, the “Underpayment”) or more than the
Company should have paid pursuant to Section 4.1(A) hereof, as the case may be
(the amount of any such overage, the “Overpayment”). In the event of an
Underpayment, the Company shall pay the Participant the amount of such
Underpayment (together with interest at 120% of the rate provided in
Section 1274(b)(2)(B) of the Code) not later than five (5) business days after
the amount of such Underpayment is subsequently determined, provided, however,
such Underpayment shall not be paid later than the end of the calendar year
following the calendar year in which the Participant remitted the related taxes.
In the event of an Overpayment, the amount of such Overpayment shall constitute
a loan by the Company to the Participant, payable not later than five
(5) business days after the amount of such Overpayment is subsequently
determined (together with interest at 120% of the rate provided in
Section 1274(b)(2)(B) of the Code).

 

  4.4 At the time that any payments are made under the Plan, the Company shall
provide the Participant with a written statement setting forth the manner in
which such payments were calculated and the basis for such calculations
including, without limitation, any opinions or other advice the Company has
received from its counsel, the Accountants or other advisors or consultants (and
any such opinions or advice which are in writing shall be attached to the
statement).

 

  5. Termination Procedures.

 

  5.1 Notice of Termination. Any purported termination of a Participant’s
employment following a Change of Control (other than by reason of death) shall
be communicated by written Notice of Termination from one party to the other
party in accordance with Section 8 hereof. Further, no termination for Cause
shall be effective without (a) reasonable notice to the Participant setting
forth the reasons for the Company’s intention to terminate which specifies the
particulars thereof in detail, and (b) in the case of clause (ii) of the
definition of Cause above, an opportunity for the Participant to cure such Cause
within twenty (20) days after receipt of such notice. With respect to the Group
I Participants, the Notice of Termination must include a written statement that
a majority of the entire membership of the Board has determined that the
Participant was guilty of the conduct constituting Cause. With respect to Group
II Participants and Group III Participants, the Notice of Termination must
include a written statement by one of the Participant’s direct or indirect
supervisors that the supervisor has determined that the Participant was guilty
of conduct constituting Cause.

 

18



--------------------------------------------------------------------------------

  6. No Mitigation. The Company agrees that, in order for a Participant to be
eligible to receive the payments and other benefits described herein, the
Participant is not required to seek other employment or to attempt in any way to
reduce any amounts payable to the Participant by the Company pursuant to
Section 4 hereof. Further, the amount of any payment or benefit provided for in
the Plan shall not be reduced by any compensation earned by the Participant as
the result of employment by another employer, by retirement benefits, by offset
against any amount claimed to be owed by the Participant to the Company, or
otherwise.

 

  7. Successors; Binding Agreement.

7.1

 

  (A) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume the Plan and all
obligations of the Company hereunder in the same manner and to the same extent
that the Company would be so obligated if no such succession had taken place.

 

  (B) This Plan shall inure to the benefit of and shall be binding upon the
Company, its successors and assigns, but without the prior written consent of
the Participants the Plan may not be assigned other than in connection with the
merger or sale of any part of the business and/or assets of the Company or
similar transaction in which the successor or assignee assumes (whether by
operation of law or express assumption) all obligations of the Company
hereunder.

 

  7.2 This Plan shall inure to the benefit of and be enforceable by the
Participant’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, legatees or other beneficiaries. If a
Participant shall die while any amount would still be payable to such
Participant hereunder (other than amounts which, by their terms, terminate upon
the death of the Participant) if such Participant had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of the Plan to the executors, personal representatives or
administrators of such Participant’s estate.

 

  8. Notices. For the purpose of the Plan, notices and all other communications
provided for in the Plan shall be in writing and shall be deemed to have been
duly given when delivered or mailed by United States registered mail, return
receipt requested, postage prepaid, addressed, if to a Participant, to the
address on file with the Company and, if to the Company, to the address set
forth below, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon actual receipt:

One Amgen Center Drive

Thousand Oaks, California 91320-1789

Attention: Corporate Secretary

 

  9. Claims Procedures; Expenses.

 

  9.1 The Participant’s assertion of a right to benefits under, in connection
with, or in any way related to the Plan constitutes Participant’s agreement to
resolve covered disputes against any person or entity pursuant to this
Section 9.

 

19



--------------------------------------------------------------------------------

  9.2 Claim for Benefits. A Participant may file with the Administration
Committee a written claim for benefits under the Plan. The Administration
Committee shall, within a reasonable time not to exceed ninety (90) days, unless
special circumstances require an extension of time of not more than an
additional ninety (90) days (in which event a Participant will be notified of
the delay during the first ninety (90) day period), provide adequate notice in
writing to any Participant whose claim for benefits shall have been denied,
setting forth the following in a manner calculated to be understood by the
Participant: (i) the specific reason or reasons for the denial; (ii) specific
reference to the provision or provisions of the Plan on which the denial is
based; (iii) a description of any additional material or information required to
perfect the claim, and an explanation of why such material or information is
necessary; and (iv) information as to the steps to be taken in order that the
denial of the claim may be reviewed, including a statement of the Participant’s
right to bring an action under Section 502(a) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) following an adverse determination of
the claim.

 

  9.3 Review of Claims. If a Participant’s claim has been denied and the
Participant wishes to submit a request for a review of such claim, the
Participant must follow the claims review procedure below:

 

  (A) Upon the denial of a claim for benefits, a Participant may file a request
for review of the claim, in writing, with the Administration Committee or any
person or persons to whom the Administration Committee has delegated its duties
hereunder, including a claims processor;

 

  (B) The Participant must file the claim for review not later than 60 days
after the Participant has received written notification of the denial of the
claim;

 

  (C) The Participant has the right to review and obtain copies of all relevant
documents relating to the denial of the claim and to submit any issues and
comments, in writing, to the Administration Committee;

 

  (D) If the claim is denied, the Administration Committee must provide the
Participant with written notice of this denial within 60 days after the
Administration Committee’s receipt of the Participant’s written claim for
review. There may be times when this 60-day period may be extended. This
extension may only be made, however, when there are special circumstances that
are communicated to the Participant in writing within the 60-day period. If
there is an extension, a decision will be made as soon as possible, but not
later than 120 days after receipt by the Administration Committee of the claim
for review; and

 

  (E) The Administration Committee’s decision on the claim for review will be
communicated to the Participant in writing, and if the claim for review is
denied in whole or part, the decision will include: (i) the specific reason or
reasons for the denial; (ii) specific reference to the provision or provisions
of the Plan on which the denial is based; (iii) a statement that the Participant
may receive, upon request and free of charge, reasonable access to and copies
of, all documents, records and other information relevant to the claim; and
(iv) a statement of the Participant’s right to bring an action under
Section 502(a) of ERISA.

 

  9.4

Expenses, Legal Fees. The Company shall pay to the Participant all reasonable
expenses (including reasonable attorneys’ fees and legal expenses) incurred by
the Participant with respect to any dispute or controversy arising under or in
connection with the Plan (including, without limitation, all such fees and
expenses, if any, incurred in contesting or disputing any termination of the
Participant’s employment or in seeking to obtain or enforce any right or benefit
provided by the Plan, or in connection with any tax audit or

 

20



--------------------------------------------------------------------------------

  proceeding to the extent attributable to the application of Section 4999 of
the Code to any payment or benefit provided hereunder) if the Participant
prevails on any material issue which is in dispute with respect to such dispute
or controversy. The Company shall make such payments no later than the last day
of the Participant’s taxable year immediately following the taxable year in
which the expenses are incurred.

 

  10. Confidentiality; Non-Solicitation.

 

  10.1 Confidentiality. With respect to each Participant, during the
Participant’s Benefits Continuation Period, the Participant shall not directly
or indirectly disclose or make available to any person, firm, corporation,
association or other entity for any reason or purpose whatsoever, any
Confidential Information. Upon termination of a Participant’s employment with
the Company, all Confidential Information in the Participant’s possession that
is in written or other tangible form (together with all copies or duplicates
thereof, including computer files) shall be returned to the Company and shall
not be retained by the Participant or furnished to any third party, in any form
except as provided herein; provided, however, that the Participant shall not be
obligated to treat as confidential, or return to the Company copies of any
Confidential Information that (i) was publicly known at the time of disclosure
to the Participant, (ii) becomes publicly known or available thereafter other
than by any means in violation of the Plan or any other duty owed to the Company
by any person or entity, or (iii) is lawfully disclosed to the Participant by a
third party. In addition, each Participant shall be subject to the Company’s
policies regarding proprietary information and inventions, as set forth in the
Proprietary Information Agreement.

 

  10.2 Non-Solicitation. In addition to each Participant’s obligations under the
Proprietary Information Agreement, during a Participant’s Benefits Continuation
Period, the Participant shall not, either on the Participant’s own account or
jointly with or as a manager, agent, officer, employee, consultant, partner,
joint venturer, owner or stockholder or otherwise on behalf of any other person,
firm or corporation, directly or indirectly solicit or attempt to solicit away
from the Company any of its officers or employees or offer employment to any
person who is an officer or employee of the Company; provided, however, that a
general advertisement to which an employee of the Company responds shall in no
event be deemed to result in a breach of this Section 10.2.

 

  10.3 Breach; Violation. In the event that a Participant breaches or violates
any provision of Section 10.1 or 10.2 hereof, the Participant shall thereupon
forfeit any right and interest of the Participant to receive payments or
benefits hereunder, and the Company shall thereupon have no further obligation
to provide such payments or benefits to the Participant hereunder.

 

  10.4 Survival of Provisions. The provisions of this Section 10 shall survive
the termination or expiration of the applicable Participant’s employment with
the Company and shall be fully enforceable thereafter. If it is determined by a
court of competent jurisdiction in any state that any restriction in this
Section 10 is excessive in duration or scope or is unreasonable or unenforceable
under the laws of that state, it is the intention of the parties that such
restriction may be modified or amended by the court to render it enforceable to
the maximum extent permitted by the law of that state.

 

  11. Miscellaneous.

 

  11.1 No Waiver. No waiver by the Company or any Participant, as the case may
be, at any time of any breach by the other party of, or of any lack of
compliance with, any condition or provision of the Plan to be performed by such
other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. All other plans,
policies and arrangements of the Company in which the Participant participates
during the term of the Plan shall be interpreted so as to avoid the duplication
of benefits paid hereunder.

 

21



--------------------------------------------------------------------------------

  11.2 No Right to Employment. Nothing contained in the Plan or any documents
relating to the Plan shall (i) confer upon any Participant any right to continue
as a Participant or in the employ of the Company or a subsidiary,
(ii) constitute any contract or agreement of employment, or (iii) interfere in
any way with the at-will nature of the Participant’s employment with the
Company.

 

  11.3 Termination and Amendment of Plan. The Company shall have the right to
amend (and to amend or cancel any amendments), or, subject to Section 2 hereof,
terminate the Plan at any time by resolution of the Board; provided, however,
that after a Change of Control, the Company may not terminate the Plan and no
amendment to the Plan shall be made which removes any Participant from
participation in the Plan, which amends subsection (W), (X) or (Y) of Section 1
hereof or which adversely affects a Participant’s interests without the express
written consent of the Participant(s) so affected. Subject to Section 10.3
hereof, notwithstanding anything contained herein to the contrary, all
obligations accrued by Participants prior to any termination of the Plan must be
satisfied in full in accordance with the terms hereof.

 

  11.4 Benefits not Assignable. Except as otherwise provided herein or by law,
no right or interest of any Participant under the Plan shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including, without limitation, by execution, levy, garnishment,
attachment, pledge or in any manner; no attempted assignment or transfer thereof
shall be effective; and no right or interest of any Participant under the Plan
shall be liable for, or subject to, any obligation or liability of such
Participant. When a payment is due under the Plan to a Participant who is unable
to care for his or her affairs, payment may be made directly to his or her legal
guardian or personal representative.

 

  11.5 Tax Withholding. The Company shall withhold from any payments made to a
Participant under this Plan all federal, state and local income, employment and
other taxes that the Company reasonably determines to be required to be withheld
by the Company in connection with such payments, in amounts and in a manner to
be determined in the sole discretion of the Company. Except to the extent
specifically provided within this Plan or any separate written agreement between
a Participant and the Company, a Participant shall be solely responsible for the
satisfaction of any taxes with respect to the benefits payable to the
Participant under this Plan (including, but not limited to, employment taxes
imposed on employees and additional taxes on nonqualified deferred
compensation).

 

  11.6 Code Section 409A.

 

  (A) Generally. Although the Company intends and expects that the Plan and its
payments and benefits will not give rise to taxes imposed under Section 409A of
the Code, neither the Company, nor its employees, directors, or agents shall
have any obligation to mitigate or to hold any Participant harmless from any or
all of such taxes.

 

  (B)

Section 409A Six-Month Delayed Payment Rule. If any payments or benefits that
become payable under this Plan on account of the Participant’s termination of
employment constitute a deferral of compensation under Code Section 409A, such
payments or benefits will be provided when the Participant incurs a “separation
from service” within the meaning of Treasury Regulation § 1.409A-1(h) or
successor provision (“Separation from Service”). If, at the time of the
Participant’s Separation from Service, the Participant is a “specified employee”
(within the meaning of Section 409A of the Code and Treasury Regulation
Section 1.409A-1(i) or successor provision), the Company will

 

22



--------------------------------------------------------------------------------

  not pay or provide any “Specified Benefits” (as defined herein) during the
six-month period beginning with the date of the Participant’s Separation from
Service (the “409A Suspension Period”). In the event of a Participant’s death,
however, the Specified Benefits shall be paid to the Participant’s Beneficiary
without regard to the 409A Suspension Period. For purposes of this Plan,
“Specified Benefits” are any payments or benefits that would be subject to
Section 409A additional taxes if the Company were to pay them, pursuant to this
Plan, on account of the Participant’s “separation from service.” Within 14
calendar days after the end of the 409A Suspension Period, the Participant shall
be paid a lump-sum payment in cash equal to any Specified Benefits delayed
during the 409A Suspension Period.

 

  11.7 California Law. This Plan shall be construed, interpreted and the rights
of the parties determined in accordance with the laws of the State of
California, to the extent not preempted by federal law, which shall otherwise
control.

 

  11.8 Validity. The invalidity or unenforceability of any provision of the Plan
shall not affect the validity or enforceability of any other provision of the
Plan, which shall remain in full force and effect. If the Plan shall for any
reason be or become unenforceable by either party, the Plan shall thereupon
terminate and become unenforceable by the other party as well.

 

23



--------------------------------------------------------------------------------

ANNEX A

AMGEN INC. CHANGE OF CONTROL SEVERANCE PLAN

SUBSIDIARIES EXCLUDED FROM THE DEFINITION “COVERED SUBSIDIARIES”

Effective March 2, 2011, the following designated Subsidiaries shall be excluded
from the definition “Covered Subsidiaries” in the Amgen Inc. Change of Control
Severance Plan (the “Plan”) and such designation shall remain in effect until
modified by the Administration Committee as defined in the Plan:

NONE

 

24